Exhibit 10.224

RESTRICTED STOCK UNITS GRANT AGREEMENT

THIS RESTRICTED STOCK UNITS GRANT AGREEMENT (this “Agreement”) is made effective
as of the ___day of ___, ____, between Dollar Thrifty Automotive Group, Inc., a
Delaware corporation (“Company”), and ______________ (the “Employee”).

RECITALS:

The Company’s Second Amended and Restated Long-Term Incentive Plan and Director
Equity Plan, as amended and restated effective December 9, 2008 and as amended
March 31, 2009 (the “Plan”) provides for the grant of Restricted Stock Units of
the Company to certain eligible employees of the Company or its Subsidiaries and
others pursuant to the terms of the Plan and this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1.

Defined Terms. Defined terms used in this Agreement shall have the same meaning
as those terms defined and used in the Plan, unless otherwise indicated in this
Agreement.

2.

Grant of Restricted Stock Units. The Company hereby grants ______ Restricted
Stock Units to the Employee as of _________, subject to the restrictions set
forth herein.

3.

Payment and Vesting.

Provided the Employee remains in the continuous service of the Company through
the Vesting Dates listed herein, ___ of the Restricted Stock Units covered by
this Agreement will become vested, non-forefeitable and payable on ______, ____
will become vested, non-forefeitable and payable on _____, and the remaining ___
will become vested, non-forfeitable and payable on ______ (individually, each a
“Vesting Date”, and collectively the “Vesting Dates”). Payment of the Restricted
Stock Units shall be made in the form of [Common Shares/Cash].

4.

Separation of Service

 

(a)

Separation other than Retirement. Upon a separation of service of the Employee
from the employ of the Company or its Subsidiaries, other than Retirement, any
vested but unpaid Restricted Stock Units shall be paid on the date of the
separation of service and the remaining unvested Restricted Stock Units shall be
immediately forfeited.

 

(b)

Retirement. Upon Retirement of the Employee, any vested but unpaid Restricted
Stock Units shall be paid on the date of Retirement and any unvested Restricted
Stock Units shall continue to vest as described in Section 3 as though the
Employee had continued to be employed with the Company through each Vesting
Date. As used herein, the Employee shall be eligible for “Retirement” at the
date upon which the Employee (i) has reached the age of sixty-one (61) years or
older and has performed five (5) or more years of service for the Company or its
Subsidiaries, or (ii) has performed twenty (20) or more years of service for the
Company or its Subsidiaries.

 

- 1 -

 





5.

Change in Control. Notwithstanding anything to the contrary in this Agreement or
in Section 13 of the Plan, in the event of a Change in Control of the Company
prior to the expiration of all Vesting Dates, all non-vested Restricted Stock
Units held by Employee shall, as of such Change in Control, become fully and
immediately vested and Common Shares shall be issued on the Change in Control
date to Employee.

6.

Assignability. The Restricted Stock Units, including any interest therein, shall
not be transferable or assignable, except as permitted in accordance with
Section 11 of the Plan.

7.

Securities Laws Requirements. This grant has not been registered under the
Securities Act of 1933, as amended, or any applicable state securities laws and
no transfer or assignment of this grant may be made in the absence of an
effective registration statement under such laws or the availability of an
exemption from the registration provisions thereof in respect of such transfer
or assignment.

8.

Detrimental Activity. Notwithstanding anything in this Agreement or the Plan to
the contrary, if the Employee, either during employment by the Company or a
Subsidiary or within six (6) months after termination of such employment, shall
engage in any Detrimental Activity, and the Board shall so find, forthwith upon
notice of such finding, the Employee shall:

 

(a)

return to the Company, in exchange for payment by the Company of any amount
actually paid therefore by the Employee, all Common Shares that the Employee has
not disposed of that were issued pursuant to this Agreement and cash awarded
within a period of one (1) year prior to the date of the commencement of such
Detrimental Activity through the date the Board discovers the occurrence of such
Detrimental Activity, and

 

(b)

with respect to any Common Shares so acquired that the Employee has disposed of,
pay to the Company in cash the difference between:

 

(i)

any amount actually paid therefore by the Employee pursuant to this Agreement,
and

 

(ii)

the Market Value Per Share of the Common Shares on the date of such acquisition.

To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Employee, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason. The Company shall not enforce remedies upon occurrence of a
Detrimental Activity against Employee in excess of or beyond restrictions or
limitations under applicable law.

9.

Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Employee or other person under this Agreement, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Employee or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit.

 

- 2 -

 





10.

No Right to Employment. The Plan and this Agreement will not confer upon the
Employee any right with respect to the continuance of employment or other
service with the Company or any Subsidiary and will not interfere in any way
with any right that the Company or any Subsidiary would otherwise have to
terminate any employment or other service of the Employee at any time. For
purposes of this Agreement, the continuous employ of the Employee with the
Company or a Subsidiary shall not be deemed interrupted, and the Employee shall
not be deemed to have ceased to be an employee of the Company or any Subsidiary
by reason of (a) the transfer of his or her employment among the Company and its
Subsidiaries or (b) an approved leave of absence.

11.

Relation to Other Benefits. Any economic or other benefit to the Employee under
this Agreement or the Plan will not be taken into account in determining any
benefits to which the Employee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

12.

Integrated Agreement. This Agreement shall consist of its terms and those terms
of the Plan which are relevant to this Agreement and both shall be read
together.

13.

Weekends, Holidays. If the last or appointed day for the taking of any action
required or the expiration of any right granted herein shall be a Sunday, or a
Saturday or shall be a legal holiday or a day on which banking institutions in
Tulsa, Oklahoma, are authorized or required by law to remain closed, then such
action may be taken or right may be exercised on the next succeeding day which
is not a Sunday, a Saturday or a legal holiday and not a day on which banking
institutions in Tulsa, Oklahoma, are authorized or required by law to remain
closed.

14.

Amendments. Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment will adversely affect the rights of the Employee
under this Agreement without the Employee’s consent.

15.

Severability. In the event that one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

 

16.

Compliance with Section 409A of the Code. It is intended that the Restricted
Stock Units granted hereunder comply with Section 409A of the Internal Revenue
Code of 1986, as amended.

 

17.

Compliance with Law. Notwithstanding any other provision of this Agreement, the
Company will not be obligated to issue any Common Shares in payment of any
vested Restricted Stock Units pursuant to this Agreement if the issuance thereof
would result in a violation of any laws. The Company will make reasonable
efforts to comply with all applicable federal and state securities laws.

18.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

- 3 -

 







IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year above written.

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

Attest:

 

 

By: _________________________________

______________________________

 

 

 

 

_________________________________
_________________, Employee

 

 

- 4 -

 



 

 